          Case 1:21-cr-10257-WGY Document 1-1 Filed 10/20/20 Page 1 of 6




               AFFIDAVIT OF SPECIAL AGENT PATRICK FLAHERTY IN
              SUPPORT OF APPLICATION FOR A CRIMINAL COMPLAINT

        I, Patrick Flaherty, having been duly sworn, do hereby depose and state as follows:

                                        Agent Background

        1.      I am a Special Agent with Homeland Security Investigations (“HSI”) and have

been so employed since July 2007. I have successfully completed a training program in

conducting criminal investigations at the Federal Law Enforcement Training Center in

Brunswick, Georgia. In 2003, I graduated from the University of Massachusetts at Boston with a

B.S. degree in Political Science and Philosophy and Public Policy. My current duties as an HSI

Special Agent include conducting investigations involving the fraudulent acquisition, production,

and misuse of U.S. immigration documents, U.S. passports, and identity documents. Due to my

training, experience, and conversations with other law enforcement officers, I am familiar with

the methods, routines, and practices of document counterfeiters, vendors, and persons who

fraudulently obtain or assume false identities.

        2.      I am also a member of HSI’s Document and Benefit Fraud Task Force

(“DBFTF”), a specialized field investigative group comprised of personnel from various state,

local, and federal agencies with expertise in detecting, deterring and disrupting organizations and

individuals involved in various types of document, identity and benefit fraud schemes. DBFTF is

currently investigating suspected aliens who are believed to have obtained stolen identities of

United States citizens living in Puerto Rico and used those identities to obtain public benefits,

which they would not otherwise be eligible to receive, including Massachusetts Registry of Motor

Vehicles identity documents, Social Security numbers, Medicaid, and public housing. Among

other things, a comparison of public benefits records revealed numerous identities who received

public benefits in Puerto Rico and Massachusetts on or about the same date.
          Case 1:21-cr-10257-WGY Document 1-1 Filed 10/20/20 Page 2 of 6




                                         Purpose of Affidavit

        3.      I submit this affidavit in support of an application for a criminal complaint

charging Angel BAUTISTA ROSSI with (1) False Representation of a Social Security Number,

in violation of 42 U.S.C. § 408(a)(7)(B), and (2) Aggravated Identity Theft, in violation of 18

U.S.C. § 1028A.

        4.      As set forth in more detail below, there is evidence that BAUTISTA ROSSI

unlawfully used the name and Social Security number (“SSN”) of a real person while knowing

that these identifiers belonged to a real person. Among the evidence that BAUTISTA ROSSI

knew that this identity was that of a real person is his successful use of the identity to obtain an

official government identification document and to obtain health benefits.

        5.      This affidavit is based on my personal knowledge, information provided to me by

other law enforcement officers and federal agents, and my review of records described herein.

This affidavit is not intended to set forth all of the information that I have learned during this

investigation, but includes only the information necessary to establish probable cause for the

requested complaint and search warrant.

                                            Probable Cause

                                        The RMV Application

        6.      On or about May 25, 2017, an individual appeared in person at the Massachusetts

Registry of Motor Vehicles (“RMV”) office, located at Haymarket, Boston, and submitted an

application for a Massachusetts Identification Card. The applicant represented on the application

that he was a person whose initials were D.N.O. 1 He further represented that his “SSN” was


1
   The identity of the victim, D.J.O.N., is known to the Government. These initials represent the victim’s
first name, middle name, paternal last name, and maternal last name. In order to protect the victim’s
privacy, only the initials “D.J.O.N.,” “D.N.O,” “D.J.N.,” “D.O.N.,” “D.O.,” and “D.N.” are used in this
affidavit to reflect the variations of the victim’s full name that were used by BAUTISTA ROSSI.

                                                    2
         Case 1:21-cr-10257-WGY Document 1-1 Filed 10/20/20 Page 3 of 6




xxx-xx-3183. The RMV took a photograph of the applicant on May 25, 2017, and that

photograph is stored in the RMV’s computer database. The individual purporting to be D.N.O.

signed the May 25, 2017 application under penalty of perjury. As a result of that application, the

RMV issued the person purporting to be D.N.O. Massachusetts Identification Card number

Sxxxx4393.

       7.      On or about August 15, 2017, an individual appeared in person at the

Massachusetts Registry of Motor Vehicles (“RMV”) office, located at Haymarket, Boston, and

submitted an application for a Learner’s Permit Exam. The applicant represented on the

application that he was a person whose initials were D.J.N., and that his SSN was xxx-xx-3183.

In the section of the form entitled “MA Assigned License/ID/Permit Number,” number

Sxxxx4393 is written. The individual purporting to be D.J.N. signed the August 15, 2017,

application under penalty of perjury.

       8.      The RMV file containing the May 25, 2017, and August 15, 2017, applications

also contains the following identification documents: (a) a copy of a Social Security card

bearing the name D.J.O.N. and SSN xxx-xx-3183, and (b) a Puerto Rico Certification of Birth

bearing the name D.J.O.N.

                                Other Use of Victim’s Identity

       9.      The Medicaid Program is a joint federal-state program that provides health

coverage to certain categories of people, including eligible low-income adults, children, pregnant

women, the elderly, and people with disabilities. Medicaid is administered by the states,

according to federal requirements, and is funded jointly by the states and the federal government.

MassHealth is the Medicaid Program in Massachusetts.

       10.     According to MassHealth records, an individual submitted an application for



                                                3
         Case 1:21-cr-10257-WGY Document 1-1 Filed 10/20/20 Page 4 of 6




MassHealth benefits in the name of D.O.N. The application, which was received on or about

June 19, 2017, lists SSN xxx-xx-3183 and a date of birth of xx/xx/1986. The application

contained a copy of a Massachusetts Identification Card in the D.N.O. identity bearing the

number Sxxxx4393, as described in paragraph 6, above.

       11.     The individual identifying as D.O.N. received MassHealth benefits from June

2017 until at least October 2020.

                       Confirmation of a Valid Social Security Number

       12.     The Social Security Administration (“SSA”), Office of Inspector General (“OIG”)

has confirmed that SSN xxx-xx-3183 is a valid number that was assigned to D.O.N.

                                    Identification of the Imposter

       13.     Investigators obtained the Dominican Republic Cedula No. xxx-xxxx132-1 in the

name of BAUTISTA ROSSI with a date of birth of xx/xx/1976. The Cedula included a

photograph and fingerprints associated with BAUTISTA ROSSI.

       14.     On July 1, 2020, the Massachusetts State Police arrested an individual purporting

to be D.N.O. based on violations of state law to include trafficking of cocaine, trafficking of

fentanyl, and motor vehicle violations. Following the July 1, 2020, arrest, police took fingerprint

impressions and a photograph of the individual purporting to be D.N.O.

       15.     On July 1, 2020, the Norfolk County Sheriff’s Department took custody of an

individual identified as R.M. with an alias listed in the name of D.O.N. The Norfolk County

Sheriff’s Department took fingerprint impressions and a photograph of the individual purporting

to be R.M.

       16.     The fingerprint impressions from Cedula No. xxx-xxxx132-1 in the name of

BAUTISTA ROSSI; the fingerprint impressions from the Massachusetts State Police July 1,



                                                  4
         Case 1:21-cr-10257-WGY Document 1-1 Filed 10/20/20 Page 5 of 6




2020, arrest of D.N.O.; and, the fingerprint impressions from the Norfolk County Sheriff’s

Department taken July 1, 2020, were sent to the HSI Forensic Laboratory for analysis. The HSI

Forensic Laboratory determined that these fingerprint impressions belonged to the same

individual.

        17.    I have compared the following four photographs: (a) the May 25, 2017,

photograph from the RMV database of the applicant purporting to be D.N.O.; (b) the July 1,

2020, photograph taken by the Massachusetts State Police of the individual identified as R.M.,

with the alias D.O.N., following his arrest; (c) the July 1, 2020, photograph taken by the Norfolk

County Sheriff’s Department; and, (d) the photograph from Cedula No. xxx-xxxx132-1 in the

name of BAUTISTA ROSSI. I conclude that these four photographs all appear to depict the

same person.

        18.    The Department of Homeland Security conducted a search of the Driver and

Vehicle Information Database (“DAVID”), which includes driver’s licenses and identification

cards issued in Puerto Rico, for licenses issued in the name of D.O.N. The search revealed that

Puerto Rico Identification Card number xxx4091 was issued to an individual in the name

D.J.O.N., with a date of birth of xx/xx/1986, a SSN of xxx-xx-3183, and an address in Puerto

Rico. I have examined the photograph associated with that DAVID record and conclude that the

individual depicted in that photograph is not the same as the individual depicted in the four

photographs described above in paragraph 17.

                                           Conclusion
        19.    Based on the foregoing, I have probable cause to believe that, on or about August

15, 2017, Angel BAUTISTA ROSSI (1) falsely represented, with intent to deceive and for any

purpose, a number to be the social security account number assigned by the Commissioner of

Social Security to him, when in fact such number is not the social security account number

                                                 5
         Case 1:21-cr-10257-WGY Document 1-1 Filed 10/20/20 Page 6 of 6




assigned by the Commissioner of Social Security to him, all in violation of 42 U.S.C.

§ 408(a)(7)(B); and (2) knowingly transferred, possessed and used, during and in relation to any

felony violation enumerated in 18 U.S.C. 1028A(c), and without lawful authority, a means of

identification of another person in violation of 18 U.S.C. § 1028A.

        Sworn to under the pains and penalties of perjury.


                                             /s/ Patrick Flaherty
                                             Signed telephonically
                                             PATRICK FLAHERTY
                                             Special Agent
                                             Homeland Security Investigations

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone on October 20, 2020.


________________________________
HONORABLE M. PAGE KELLEY
Chief United States Magistrate Judge




                                                 6
